·-               Case 4:19-cv-00801-JM Document 1 Filed 11/15/19 Page 1 of 12



                              IN THE UNITED STATES DISTRICT COURT
                                                                                               EA1fi'l~lri1.A1
                                 EASTERN DISTRICT OF ARKANSAS                                      NOV 15 2019
                                       WESTERN DIVISION
                                                                                          J~ES W. ~MACK, CLERK
                                                                                          By                     DEPCLERK
     LORI EVANS                                                                                  PLAINTIFF


     vs.                                        No. 4:19-cv-   SO/' J'M
     REMINGTON ARMS COMPANY, LLC                                                               DEFENDANT


                                         ORIGINAL COMPLAINT


            COMES NOW Plaintiff Lori Evans ("Plaintiff"), by and through her attorneys Stacy

     Gibson and Josh Sanford of Sanford Law Firm, PLLC, and for her Original Complaint

     against Defendant Remington Arms Company, LLC ("Defendanr), she does hereby state

     and allege as follows:

                                   I.        JURISDICTION AND VENUE

            1.       Plaintiff brings this action against Defendant for violations of the Fair Labor

     Standards Act, 29 U.S.C. § 201 et seq. (the "FLSA") and the Arkansas Minimum Wage

     Act, Ark. Code Ann.§ 11-4-201, et seq. ("AMWA"), for declaratory judgment, monetary

     damages, liquidated damages, prejudgment interest, and costs, including a reasonable

     attorney's fee, within the applicable statutory limitations period, as a result of Defendant's

     failure to pay proper overtime compensation under the FLSA.

            2.       This action is also instituted pursuant to the Equal Pay Act of 1963 ("EPA"),

     as incorporated into the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 206(d), and the

     Arkansas Equal Pay Act ("AEPA") at Ark. Code Ann.§ 11-4-610.

                                                      This case assigned to District Judge       Mo"tl.)-.
                                                                                           pt--c_____
                                                      and to Magistrate Judge _"Vi_._6_.L...

                                                 Page 1 of12
                                   Lori Evans v. Remington Arms Company
                                        U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                               Original Complaint
            Case 4:19-cv-00801-JM Document 1 Filed 11/15/19 Page 2 of 12



       3.       The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA and EPA.

       4.       Plaintiff's claims under the AMWA and AEPA form part of the same case or

controversy and arise out of the same facts as the FLSA and EPA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiff's AMWA and

AEPA claims pursuant to 28 U.S.C. § 1367(a).

       5.       Defendant conducts business within the State of Arkansas from its office in

Lonoke.

       6.       Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the Defendant resides in Arkansas, so the State of Arkansas therefore

has personal jurisdiction over Defendant.

       7.       Plaintiff was employed by Defendant to provide services for Defendant's

business in Lonoke. Therefore, the acts alleged in this Complaint had their principal effect

within the Western Division of the Eastern District of Arkansas, and venue is proper in this

Court pursuant to 28 U.S.C. § 1391.

                                      II.     THE PARTIES

       8.       Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       9.       Plaintiff is a citizen and resident of Lonoke County.

       10.      Defendant is a foreign limited liability company, conducting business under

the laws of the State of Arkansas, and may be served through its registered agent for




                                             Page 2 of 12
                               Lori Evans v. Remington Arms Company
                                 U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                         Original Complaint
         Case 4:19-cv-00801-JM Document 1 Filed 11/15/19 Page 3 of 12



service of process, CT Corporation System, 124 West Capitol Avenue, Suite 1900, Little

Rock, Arkansas 72201.

                                Ill.   FACTUAL ALLEGATIONS

       11.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       12.     Plaintiff was hired to work for Defendant as a Maintenance Planner around

May of 2016. She previously worked for Defendant for several years in other capacities.

       13.     Defendant directly hired Plaintiff, paid her wages and benefits, controlled

her work schedules, duties, protocols, applications, assignments and employment

conditions, and kept at least some records regarding her employment.

       14.     Plaintiff was laid off from her employment with Defendant in July of 2019.

       15.     At all relevant times, Plaintiff was an employee of Defendant as defined by

the FLSA and AMWA.

       16.     At all relevant times, Defendant was Plaintiffs employer and is and has

been engaged in interstate commerce as that term is defined under the FLSA.

       17.     At all relevant times, Plaintiff has been entitled to the rights, protections and

benefits provided under the FLSA and AMWA.

       18.     Within the relevant time period, Defendant paid Plaintiff a salary.

       19.     Plaintiffs primary duties consisted of ordering parts, scheduling work

orders, calling vendors for quotes, and data entry.

       20.     During the entirety of Plaintiff's employment, Plaintiff has been classified by

Defendant as an exempt employee and is accordingly not paid any overtime premium for

hours worked beyond forty (40) in a given workweek.

                                             Page 3 of12
                               Lori Evans v. Remington Arms Company
                                 U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                         Original Complaint
         Case 4:19-cv-00801-JM Document 1 Filed 11/15/19 Page 4 of 12



       21.    Plaintiff regularly and typically worked more than forty (40) hours per week

while working for Defendant.

       22.    Defendant has not paid Plaintiff an overtime premium of one and one-half

times her regular rate of pay for all hours worked over forty (40) per week, despite Plaintiff

working overtime hours on a regular basis.

       23.    Defendant knew that the job duties of Plaintiff required her to work hours in

excess of forty (40) per week.

       24.    Plaintiff's job duties did not include the management of other employees.

       25.    Plaintiff did not have the authority to discipline or fire other employees, nor

did Plaintiff make recommendations to Defendant regarding these matters.

       26.    Plaintiff's primary duty did not include the exercise of independent judgment

with respect to matters of significance. All purchase orders and vendor quotes were put

in for approval by her boss and all vendors were pre-approved.

       27.    Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint

       28.    During each of the three (3) years preceding the filing of this Complaint,

Defendant employed at least two individuals, including Plaintiff, who were engaged in

interstate commerce or in the production of goods for interstate commerce, or had

employees handling, selling or otherwise working on goods or materials that had been

moved in or produced for commerce by any person.

       29.    Within the past three (3) years preceding the filing of this Complaint,

Defendant continuously employed at least four employees, including Plaintiff.

                                           Page4of 12
                             Lori Evans v. Remington Arms Company
                                 U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                        Original Complaint
        Case 4:19-cv-00801-JM Document 1 Filed 11/15/19 Page 5 of 12



       30.    Defendant knew, or showed reckless disregard for whether, the way it paid

and failed to pay Plaintiff violated the FLSA.

       31.    Defendant employed two maintenance planners in addition to Plaintiff, both

of whom were male.

       32.    The male maintenance planners made over $65,000.00 per year, while

Plaintiff's salary was only $50,231.00.

       33.    Upon realizing the discrepancy in pay, Plaintiff followed company

procedures for pursuing a raise, but was denied.

       34.    Upon information and belief, Defendant will claim that other maintenance

planners had more managerial and maintenance experience than her.

       35.    Managerial experience is not relevant to the performance of a maintenance

planner's job, and to the extent it is, Plaintiff has experience filling in as a senior

maintenance planner when needed for around ten years and has trained maintenance

supervisors, monitored employee disciplinary actions, and performed other managerial

roles for Defendant during her previous tenure as an administrative assistant.

       36.    The majority of a maintenance planner's job is using the SAP Maintenance

system. Plaintiff has over 22 years of SAP experience.

       37.    Plaintiff filed a Charge of Discrimination with the Equal Employment

Opportunity Commission around March of 2019, alleging gender discrimination.

       38.    Plaintiff was terminated by Defendant in July of 2019, allegedly as a part of

a reduction in force.




                                           Page 5 of12
                             Lori Evans v. Remington Arms Company
                               U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                      Original Complaint
         Case 4:19-cv-00801-JM Document 1 Filed 11/15/19 Page 6 of 12



       39.     No other      maintenance     planner was      terminated,   despite   another

maintenance planner having recently been disciplined for falsifying company documents

and Plaintiff having a clear disciplinary record.

       40.     Plaintiff subsequently amended her Charge of Discrimination to include a

claim for retaliation.

       41.     Plaintiff was issued a Dismissal and Notice of Rights by the EEOC on

September 6, 2019.

                IV.      COUNT ONE: CLAIM FOR VIOLATION OF THE FLSA

       42.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       43.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA.

       44.     Title 29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked and to pay one

and one-half times regular wages for all hours worked over forty (40) hours in a week,

unless an employee meets certain exemption requirements of 29 U.S.C. § 213 and all

accompanying Department of Labor regulations.

       45.     Defendant's misclassification of Plaintiff as exempt from the overtime

requirements of the FLSA resulted in a failure to pay Plaintiff full and complete overtime

wages during weeks in which Plaintiff worked more than forty (40) hours.

       46.     Defendant willfully and intentionally failed to pay overtime wages in violation

of the FLSA.




                                            Page 6 of 12
                              Lori Evans v. Remington Arms Company
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                        Original Complaint
         Case 4:19-cv-00801-JM Document 1 Filed 11/15/19 Page 7 of 12



       47.     By reason of the willful and intentional unlawful acts alleged herein,

Defendant is liable to Plaintiff for monetary damages, liquidated damages, and costs,

including a reasonable attorney's fee, for all violations that occurred within the three years

prior to the filing of this Complaint.

       48.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

               V.      COUNT TWO: CLAIM FOR VIOLATION OF THE AMWA

       49.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       50.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

theAMWA.

       51.     Arkansas Code Annotated § 11-4-211 requires employers to pay all

employees one and one-half times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets the exemption requirements of 29 U.S.C. §

213 and accompanying Department of Labor regulations.

       52.     Defendant's misclassification of Plaintiff as exempt from the overtime

requirements of the AMWA resulted in a failure to pay Plaintiff full and complete overtime

wages during weeks in which Plaintiff worked more than forty (40) hours.

       53.     Defendant willfully and intentionally failed to pay minimum and overtime

wages in violation of the AMWA.

       54.     By reason of the willful and intentional unlawful acts alleged herein,

Defendant is liable to Plaintiff for monetary damages, liquidated damages, and costs,

                                             Page7 of12
                               Lori Evans v. Remington Arms Company
                                 U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                         Original Complaint
         Case 4:19-cv-00801-JM Document 1 Filed 11/15/19 Page 8 of 12



including a reasonable attorney's fee, for all violations that occurred within the two years

prior to the filing of this Complaint.

       55.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

               VI.     COUNT THREE: CLAIM FOR VIOLATION OF THE EPA

       56.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       57.     29 U.S.C. § 206(d) prohibits employers from paying employees of one sex

at a rate less than the rate paid to the opposite sex within the same establishment for

equal work on jobs that require equal skill, effort, and responsibility and that are performed

under similar working conditions.

       58.     Defendant discriminated against Plaintiff on the basis of sex by

compensating her at a rate less than the rate at which it pays wages to similarly situated

male employees for equal work on jobs, the performance of which required equal skill,

effort, and responsibility, and which were performed under similar working conditions.

       59.     Defendant willfully and/or intentionally failed and/or refused to pay to

Plaintiff equal wages as is required under the EPA.

       60.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for, and Plaintiff seeks, unpaid equal wages, liquidated damages, pre-judgment interest,

civil penalties and costs, including reasonable attorney's fees as provided by the FLSA.




                                             Page 8 of 12
                               Lori Evans v. Remington Arms Company
                                 U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                         Original Complaint
         Case 4:19-cv-00801-JM Document 1 Filed 11/15/19 Page 9 of 12



                VII.     COUNT FOUR: CLAIM FOR VIOLATION OF THE AEPA

       61.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       62.      Arkansas Code Annotated § 11-4-610 provides that "[n]o employer shall

discriminate in the payment of wages as between the sexes or shall pay any female in

his or her employ salary or wage rates less than the rates paid to male employees for

comparable work."

       63.      Defendant paid Plaintiff less than Defendant's male employees for

comparable work.

       64.      For Defendant's unlawful discrimination against Plaintiff, pursuant to Ark.

Code Ann.§ 11-4-610, Plaintiff is entitled to all unpaid equal wages, additional liquidated

damages in an amount equal to said unpaid wages, reasonable attorney's fees, as well

as her costs and any other legal and/or equitable relief that this Court deems appropriate.

             VIII.     COUNT FIVE: CLAIM FOR RETALIATION UNDER THE FLSA

       65.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       66.      Defendant's termination of Plaintiff after the filing of her Charge of

Discrimination rather than terminating a male counterpart who had falsified company

documents was a direct and willful violation of the FLSA's anti-retaliation provisions at

subsection 215(a)(3), which forbids employers from firing or otherwise taking retaliatory

action against individuals who have asserted their rights under the FLSA.

       67.      Pursuant to the FLSA, employers may not "discharge or in any other

manner discriminate against any employee because such employee has filed any

                                             Page 9 of 12
                               Lori Evans v. Remington Arms Company
                                 U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                        Original Complaint
           Case 4:19-cv-00801-JM Document 1 Filed 11/15/19 Page 10 of 12



complaint or instituted or caused to be instituted any proceeding under or related to [the

FLSA], or has testified or is about to testify in any such proceeding, or has served or is

about to serve on an industry committee." 29 U.S.C. § 215(a)(3).

          68.   Plaintiff engaged in protected activity by filing her Charge of Discrimination

for violation of the EPA.

          69.   Defendant has engaged in a clear act of isolation, identification and

retaliation against Plaintiff by terminating her due to Plaintiff's EEOC claim.

          70.   Plaintiff should be compensated for lost income due to Defendant's unlawful

retaliation, and should be compensated for any pain, suffering or loss of face suffered as

a result of Defendant's actions.

          71.   Further, punitive damages should be assessed against Defendant for its

blatant and willful actions in an effort to retaliate against Plaintiff for asserting her legal

rights.

                                 IX.     PRAYER FOR RELIEF

          WHEREFORE, premises considered, Plaintiff Lori Evans respectfully prays for the

following relief:

          A.    That Defendant be summoned to appear and answer this Complaint;

          B.    That Defendant be required to account to Plaintiff and the Court for all the

hours worked by Plaintiff and all monies paid to her;

          C.    A declaratory judgment that Defendant's practices alleged herein violate the

FLSA and attendant regulations at 29 C.F.R. §516 et seq;

          D.    A declaratory judgment that Defendant's practices alleged herein violate the

AMWA and the related regulations;

                                            Page 10 of12
                              Lori Evans v. Remington Arms Company
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                        Original Complaint
           Case 4:19-cv-00801-JM Document 1 Filed 11/15/19 Page 11 of 12



        E.     A declaratory judgment that Defendant's practices alleged herein violate the

EPA;

          F.   A declaratory judgment that Defendant's practices alleged herein violate the

AEPA;

        G.      Judgment for damages for all overtime compensation owed to Plaintiff

under the FLSA and attendant regulations at 29 C.F.R. §516 et seq.;

        H.      Judgment for damages for all overtime compensation owed to Plaintiff

under the AMWA and the related regulations;

          I.    Judgment for damages for all unpaid equal wages owed to Plaintiff under

the EPA;

        J.      Judgment for damages for all unpaid equal wages owed to Plaintiff under

theAEPA;

          K.    Judgment for liquidated damages pursuant to the FLSA, in an amount equal

to all unpaid overtime compensation owed to Plaintiff during the applicable statutory

period;

          L.    Judgment for liquidated damages pursuant to the AMWA and the relating

regulations;

          M.    Judgment for liquidated damages pursuant to the EPA;

          N.    Judgment for liquidated damages pursuant to the AEPA;

          0.    Judgment for punitive damages pursuant to the FLSA;

          P.    An order directing Defendant to pay Plaintiff prejudgment interest, a

reasonable attorney's fee, and all costs connected with this action; and

          Q.    Such other relief as this Court may deem necessary, just, and proper.

                                            Page 11 of 12
                              Lori Evans v. Remington Arms Company
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                        Original Complaint
Case 4:19-cv-00801-JM Document 1 Filed 11/15/19 Page 12 of 12



                                       Respectfully submitted,

                                       PLAINTIFF LORI EVANS

                                       SANFORD LAW FIRM, PLLC
                                       One Financial Center
                                       650 South Shackleford, Suite 411
                                       Little Rock, Arkansas 72211
                                       Telephone: (501) 221-0088
                                       Facsimile: (888) 787-2040



                                       tl~
                                       Ark. Bar No. 2014171
                                       stacy@sanfordlawfirm.com



                                       Jos S ord
                                       Ark. ar No. 2001037
                                       josh@sanfordlawfirm.com




                             Page 12of12
                 Lori Evans v. Remington Anns Company
                   U.S.D.C. (E.D. Ark.) No. 4:1Skv-_
                          Original Complaint
